Dodge, J.
Application for alternative writ of mandamus ■commanding the circuit judge of Milwaukee county to set aside and vacate an order entered by that court changing the venue of a certain action. The relief sought is properly obtainable, if at all, on certiorari. Existence of an *164order made contrary to law is the only claimed infringement of relator’s rights, and the only relief he seeks is the extinguishment of that order. The judgment upon certio-rari is either affirmance or reversal of such order; and the latter, if relator is entitled to it, is complete and direct relief. Counsel has apparently been misled as to his remedy by the fact that a command to vacate certain orders was. included in the mandamus issued in State ex rel. Fourth Nat. Bank v. Johnson, 105 Wis. 164. But in that proceeding the-principal relief sought and granted was a mandate to enter certain specified orders, and the vacation of others was merely ancillary and to enable the commanded order to take-effect. For these reasons the motion for an alternative writ, of mandamus is denied.
By the Court.— So ordered.